                          UNITED STATES BANKRUPTCY COURT
                            EASTERN DISTRICT OF MISSOURI
                                  EASTERN DIVISION

IN RE:                                           )   CASE NO: 18-48116-659
JACKIE WEINTROP                                  )   Chapter 13
                                                 )
                                                 )   Trustee's Objection to Confirmation
                                                 )   Original Confirmation Hearing set for:
                      Debtor                     )   February 14, 2019 11:00 am


        TRUSTEE'S OBJECTION TO CONFIRMATION OF 1ST AMENDED PLAN
   COMES NOW Diana S. Daugherty, Standing Chapter 13 Trustee, and for her objection to
confirmation states as follows:
1.    3.5b improperly includes auto debts incurred more than 910 days prior to filing.
   WHEREFORE the Trustee prays the Court enter its order denying confirmation of the
proposed plan.
Dated: January 31, 2019                              /s/ Kathy Wright
                                                     Kathy Wright MO31047
OBJCONFAF--KLW                                       Attorney for Trustee
                                                     P.O. Box 430908
                                                     St. Louis, MO 63143
                                                     (314) 781-8100 Fax: (314) 781-8881
                                                     trust33@ch13stl.com

                                   CERTIFICATE OF SERVICE
    I certify that a true and correct copy of the foregoing document was filed electronically on
January 31, 2019, with the United States Bankruptcy Court, and has been served on the parties in
interest via e-mail by the Court's CM/ECF System as listed on the Court's Electronic Mail Notice
List.

     I certify that a true and correct copy of the foregoing document was filed electronically with
the United States Bankruptcy Court, and has been served by Regular United States Mail Service,
first class, postage fully pre-paid, addressed to those parties listed on the Court's Manual Notice
List and listed below on January 31, 2019.

JACKIE WEINTROP
12060 TANGLETREE DR
SAINT LOUIS, MO 63146

                                                     /s/ Kathy Wright
                                                     Kathy Wright MO31047
